We think there was error at the, trial of the above case in that the court overruled the motion of plaintiff in error to arrest the case from the .jury, and to instruct a verd^t in its behalf.
There was no evidence of constructive notice to the city of the existence of the defect in the street, actual notice not being claimed. The rule is, “that if the defect is shown to have existed such a length of time that the city authorities, by the exercise of ordinary care, would have known of its existence and could have repaired it, then the city is charged with constructive notice of such defect” (Cincinnati v. Frazer, 18 Cir. Ct., 50; Leipsic v. Gerdeman, 68 O. S., 1). No such evidence was offered. The jury could not speculate as to the length of time the defect in question existed from statements of witnesses as to the appearance of the defective place after the accident, and thus establish constructive notice to the city.
Judgment reversed.